Benesch, Friedlander, Coplan & Aronoff LLP
Attn: IP Department Docket Clerk
200 Public Square
Suite 2300
Cleveland, OH 44114-2378

In re Application of: 	 :
	Xiaoxin Fu et al.	 :	DECISION ON PETITION
Application No. 16/790,333	 :	 UNDER 37 C.F.R. § 1.59
Filed: February 13, 2020	 :	
For: METHOD AND APPARATUS FOR	      :
        PROCESSING DRIVING REFERENCE	 :
        LINE, AND VEHICLE 			      :	


This is a decision on the petition under 37 CFR § 1.59(b) filed on July 29, 2021 requesting to expunge information from the above identified application.

The Petition is DISMISSED.

Petitioner requests that the Information Disclosure Statement filed on July 28, 2021 be expunged from the file because it was unintentionally submitted.

A proper petition to expunge information unintentionally submitted in an application (other than information forming part of the original disclosure) must contain:

(A) 	a statement that the information submitted was unintentionally submitted and the failure to obtain its return would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted;
(B) 	a statement that the information has not otherwise been made public;
(C) 	a commitment on the part of the petitioner to retain such information for the period of any patent with regard to which such information is submitted;
(D) 	a statement as to why the information to be expunged is not material information under 37 CFR 1.56; and
(E) 	the petition fee as set forth in 37 CFR 1.17(g) for a petition under 37 CFR 1.59(b).

As all the above conditions have not been met, the petition is dismissed and the documents will not be expunged.  The petition does not meet requirements (A) - (C).  Regarding (A) there has not been a showing that failure to obtain return of the information at issue would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted.  As to requirement (B) the documents cited in the IDS filed on July 28, 2021 are Publicly Available, because they are a US Patent, a US Patent Application Publication and Foreign Patent Documents.  With respect to (C) the Petition does not provide a commitment on the part of the petitioner to retain such information for the period of any patent with regard to which such information is submitted.

Any questions regarding this decision should be directed to John Olszewski at (571) 272-2706.


/James P Trammell/
					
James Trammell, Director
Technology Center 3600
(571) 272-5150